 



Exhibit 10(iii)(A)(13)
AMENDMENT TO EMPLOYMENT AGREEMENT
          AMENDMENT made as of September 12, 2007 (the “Effective Date”),
between THE INTERPUBLIC GROUP OF COMPANIES, INC. (“Interpublic”) and PHILIPPE
KRAKOWSKY (“Executive”).
WITNESSETH:
          WHEREAS, Interpublic and Executive are parties to an Employment
Agreement made as of January 1, 2006 (the “Agreement”);
          WHEREAS, the Agreement provides for payments that are or might be
treated as deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”); and
          WHEREAS, Interpublic and Executive wish to avoid causing the Agreement
or any action taken thereunder to violate any applicable requirement of
Section 409A of the Code;
          NOW, THEREFORE, in consideration of the mutual promises set forth
herein and in the Agreement, the parties hereto, intending to be legally bound,
agree as follows:
     1. Incorporation by Reference. All provisions of the Agreement are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that (a) such provisions are expressly modified by the
provisions of this Amendment, or (b) Section 12.01 of the Agreement requires
such provisions to be modified.
     2. Defined Terms. When the initial letter or letters of any of the
following words or phrases in this Amendment are capitalized, such word or
phrase shall have the following meaning unless the context clearly indicates
that a different meaning is intended:
     a. “ESP” means the Interpublic Executive Severance Plan, as amended from
time to time.
     b. “401(k) Plan” means the Interpublic Savings Plan, as amended from time
to time.

 



--------------------------------------------------------------------------------



 



     c. “IPG” means Interpublic or any of its parents, subsidiaries, or
affiliates.
     d. “Notice Date” means the date Interpublic provides written notice to
Executive that his employment with Interpublic will be terminated involuntarily
as of a specified Termination Date in the future.
     e. “Other Severance Payment” means any payment or taxable benefit,
including any reimbursement of expenses (to the extent taxable), that Executive
is entitled to receive under any other agreement, plan, program, policy, or
other arrangement involving or maintained by IPG by reason of an “involuntary
separation from service” (within the meaning of Treas. Reg. § 1.409A-1(n)) or
participation in a program that constitutes a “window program” for purposes of
Treas. Reg. § 1.409A-1(b)(9)(iii); provided, however, that an Other Severance
Payment shall not include:
     i. the portion (if any) of any payment or benefit that Executive would be
entitled to receive upon any circumstance other than an “involuntary separation
from service” or participation in a “window program;” or
     ii. any payment that is required to be made (and is made) on or before
March 15th of the first calendar year that begins after the Termination Date.
Interpublic shall determine whether a payment is required to be made on or
before March 15th of the first calendar year that begins after the Termination
Date based on the facts known as of the date Executive first acquired the right
(including a contingent right) to become eligible to receive such payment.
     f. “Restricted Severance Payment” means:
     i. each payment prescribed by Section 7.01(ii) and (iii) of the Agreement,
disregarding (A) any such payment that is required to be made (and is made) on
or before March 15th of the first calendar year that begins after the
Termination Date and (B) any benefit that is not includable in Executive’s
income for federal income tax purposes; plus
     ii. each Other Severance Payment.

-2-



--------------------------------------------------------------------------------



 



Interpublic shall determine whether a payment is required to be made on or
before March 15th of the first calendar year that begins after the Termination
Date based on the facts known as of the date Executive first acquired the right
(including a contingent right) to become eligible to receive such payment.
     g. “Severance Exclusion Amount” means two (2) times the lesser of:
     i. Executive’s annualized compensation based upon his annual rate of pay
for services provided to IPG for Executive’s taxable year immediately preceding
the taxable year in which the Termination Date occurs (adjusted for any increase
during such taxable year preceding the Termination Date that was expected to
continue indefinitely if Executive’s employment had not been terminated); or
     ii. the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the calendar year in which
the Termination Date occurs.
     h. “Specified Employee” has the meaning prescribed by
Section 409A(a)(2)(B)(i) of the Code, determined in accordance with Treas. Reg.
§ 1.409A-1(i).
     i. “Termination Date” means the date of Executive’s “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code), as
determined by Interpublic in accordance with Treas. Reg. § 1.409A-1(h)(1). A
sale of assets to an unrelated buyer that results in Executive working for the
buyer or one of its affiliates shall not, by itself, constitute a “separation
from service” unless Interpublic, with the buyer’s written consent, so provides
within sixty (60) or fewer days before the closing of such sale. Unless the
context clearly indicates otherwise, the phrase “termination date” as it appears
in the Agreement without capitalization shall have the same meaning as set forth
in this subparagraph i.
          If the initial letter or letters of any word or phrase in this
Amendment are capitalized, and such word or phrase is not defined in this
Amendment, such word or phrase shall

-3-



--------------------------------------------------------------------------------



 



have the meaning set forth in the Agreement unless the context clearly indicates
that a different meaning is intended.
     3. Allowances and Reimbursements. Sections 6.04, 6.05 and 6.06 of the
Agreement are hereby clarified as follows:
     a. Section 6.04 of the Agreement is clarified by adding the following
sentences at the end thereof:
“The automobile allowance shall be paid in equal installments according to
Interpublic’s payroll practices and policies as are in effect from time to time.
In order to be reimbursed for any parking expense, Executive must submit
substantiation of such expense in accordance with Interpublic’s standard
policies on or before the ninetieth (90th) day of the calendar year next
following the calendar year in which the applicable expense is incurred.
Interpublic shall pay any reimbursement required by this Section 6.04 within
thirty (30) days after it receives Executive’s valid request for reimbursement.”
     b. Section 6.05 of the Agreement is clarified by adding the following
sentence at the end thereof:
“Such allowance for each year shall be paid on or before March 15th of the
subsequent year.”
     c. Section 6.06 of the Agreement is clarified by adding the following
sentence at the end thereof:
“Such financial planning allowance shall be paid in accordance with the terms of
the Executive Medical Plus Plan.”
     4. Termination of Employment by Interpublic. The Preamble of Section 7.01
of the Agreement is hereby clarified by adding the following sentence to the
beginning thereof:
“The provisions of this Section 7.01 shall apply only if Interpublic terminates
Executive’s employment hereunder involuntarily (within the meaning of Treas.
Reg. § 1.409A-1(n)(1)) without Cause.”

-4-



--------------------------------------------------------------------------------



 



     5. Time and Form of Payment of Severance Payments. Section 7.01(ii) of the
Agreement is hereby deleted and replaced in its entirety with the following:
“(ii) By giving Executive notice in writing at any time specifying a termination
date less than twelve (12) months after the Notice Date. In this event,
Executive’s employment hereunder shall terminate on the date specified by such
notice and Executive shall be entitled to the following:
     “(a) Interpublic shall pay to Executive a sum equal to the amount by which
twelve (12) months’ salary at the rate in effect immediately prior to the
Termination Date exceeds the salary paid to Executive for the period from the
Notice Date to the Termination Date. Except as required by Section 7.05 hereof,
such sum shall be paid in successive semi-monthly installments, commencing on
Interpublic’s first semi-monthly pay date that occurs after the Termination
Date. The amount of each semi-monthly installment, before withholding, shall be
equal to one-half of Executive’s base salary for one month at the rate in effect
immediately prior to the Termination Date, with any residue in respect of a
period of less than one-half of one month to be paid together with the last
installment. For purposes of Section 409A of the Code, each installment required
by this subsection (ii) shall be treated as a separate payment.
     “(b) Executive shall continue to be eligible for a bonus under the
Management Incentive Compensation Plan until the first anniversary of the Notice
Date. Any bonus awarded to Executive under this paragraph (b) shall be paid
during the first calendar year that begins after the first anniversary of the
Notice Date; provided, that if Interpublic determines that Executive is a
Specified Employee, such payment shall be made (without interest) no earlier
than Interpublic’s first pay date for the seventh month following the
Termination Date.”
     6. Continuation of Benefits. Section 7.01(iii) of the Agreement is hereby
deleted and replaced in its entirety with the following:
     “(iii) Continuation of Benefits.
               “(a) If Interpublic terminates Executive’s employment
involuntarily without Cause in accordance with subsection (i), above, Executive
shall continue to be an employee, and shall continue to receive his base salary
and the employee benefits that he is eligible to receive as an active employee

-5-



--------------------------------------------------------------------------------



 



(including a bonus opportunity under the Management Incentive Compensation
Plan), until the Termination Date (and Executive shall not receive salary or
benefits for any period after the Termination Date).
               “(b) If Interpublic terminates Executive’s employment
involuntarily without Cause in accordance with subsection (ii), above, Executive
shall continue to receive the salary and benefits prescribed by paragraph (a),
above, until the Termination Date. Thereafter, Executive shall be eligible to
receive the following employee benefits:
                    “(1) Medical, Dental, and Vision Benefits. Interpublic shall
provide to Executive medical, dental, and vision benefits (or cash in lieu of
such benefits) in accordance with Section 4.2 of ESP (including the
indemnification required by Section 4.2(b) of ESP) as in effect on the Effective
Date hereof, subject to the following provisions:
                         “(A) The “designated number of months” for purposes of
determining the “severance period” under ESP shall be twelve (12); provided,
however, that Executive’s right to benefits under this Section 7.01(iii)(b)(1)
shall terminate immediately upon Executive’s acceptance of employment with
another employer offering similar benefits;
                         “(B) Any amendment, suspension, or termination of ESP
after the Effective Date that has the effect of reducing the level of benefits
required by this Section 7.01(iii)(b)(1) shall be disregarded unless Executive
expressly consents in writing to such amendment, suspension, or termination; and
                         “(C) Executive’s right to the level of benefits
required by this Section 7.01(iii)(b)(1) shall not be conditioned on Executive’s
execution of the agreement required by Section 5 of ESP.
                    “(2) Interpublic Savings Plan.
                         “(A) Executive shall not be eligible to contribute or
defer (and shall not contribute or defer) any compensation with respect to the
period after the Termination Date under the 401(k) Plan or any other

-6-



--------------------------------------------------------------------------------



 



savings or deferred compensation plan (whether tax-qualified or nonqualified)
maintained by IPG.
                         “(B) Interpublic shall pay to Executive a lump-sum
amount equal to the aggregate of the matching contributions that Interpublic
would have made for the benefit of Executive under the 401(k) Plan if, during
the period that begins on the day after the Termination Date and ends on the
earlier of (x) the first anniversary of the Notice Date or (y) the date
Executive accepts employment with another employer offering a tax-qualified
savings plan, Executive had participated in the 401(k) Plan and made pre-tax
deferrals and after-tax contributions to the 401(k) Plan at the same rate as in
effect immediately before the Termination Date. Subject to Section 7.05 hereof,
such payment shall be made (without interest) within thirty (30) days after the
first anniversary of the Notice Date. The amount of the lump-sum payment
required by this clause (B) shall be determined based on the matching formula
prescribed by the 401(k) Plan as in effect during the period described herein.
                    “(3) Life Insurance. Interpublic shall pay to the Executive
an amount equal to the aggregate premium required for the Executive to continue,
through the first anniversary of the Notice Date, the same life insurance
coverage provided under any plan or policy maintained by IPG as in effect
immediately before the Termination Date; provided, however, that Executive’s
right to benefits under this subparagraph (3) shall terminate immediately upon
Executive’s acceptance of employment with another employer offering life
insurance benefits. Such lump-sum payment shall be made within thirty (30) days
after the Termination Date.
                    “(4) Automobile Allowance.
                         “(A) Executive shall be entitled to the annual
automobile allowance prescribed by Section 6.04 hereof until the first
anniversary of the Notice Date; provided, however, that Executive’s right to the
allowance prescribed by this subparagraph (4) shall terminate immediately upon
Executive’s acceptance of employment with another employer offering similar
benefits.
                         “(B) The allowance prescribed by this Section
7.01(iii)(b)(4) shall be paid in successive semi-

-7-



--------------------------------------------------------------------------------



 



monthly installments each equal to 1/24th of the annual allowance specified by
Section 6.04 hereof. Except as required by Section 7.05 hereof, such
installments shall commence on Interpublic’s first semi-monthly pay date that
occurs after the Termination Date. For purposes of Section 409A of the Code,
each installment required by this subparagraph (4) shall be treated as a
separate payment.”
     7. Vesting of Stock Awards. Section 7.01(iv) is hereby deleted and replaced
in its entirety by the following:
“(iv) Executive shall continue to vest in all restricted stock and stock options
until the first anniversary of the Notice Date. All such restricted stock and
stock options shall be vested pro-rata as of the first anniversary of the Notice
Date.”
     8. Reimbursements. A new subsection (v) is hereby added to Section 7.01 of
the Agreement, to read in its entirety as follows:
“(v) Reimbursements.
          “(a) Subject to clauses (b) and (c), below, if Interpublic terminates
Executive’s employment hereunder involuntarily without Cause:
               “(1) Club Allowance. Executive shall be entitled to the annual
club allowance prescribed by Section 6.05 hereof until the first anniversary of
the Notice Date, as follows:
                         “(A) for the calendar year in which the Termination
Date occurs, the amount of the allowance shall be the amount specified by
Section 6.05 minus the portion of such allowance (if any) already reimbursed for
such calendar year; and
                         “(B) for any calendar year that begins after the year
in which the Termination Date occurs, the amount of the allowance shall be the
amount specified by Section 6.05 multiplied by a fraction the numerator of which
is the number of calendar months during such calendar year that begin before the
first anniversary of the Notice Date and the denominator of which is twelve
(12).
               “(2) Financial Planning Allowance. Interpublic shall reimburse
Executive for financial planning

-8-



--------------------------------------------------------------------------------



 



expenses incurred before the first anniversary of the Notice Date as prescribed
by Section 6.06 hereof, as follows:
               “(A) for the calendar year in which the Termination Date occurs,
the amount of the allowance shall be the amount specified by Section 6.06 minus
the portion of such allowance (if any) already reimbursed for such calendar
year; and
               “(B) for any calendar year that begins after the year in which
the Termination Date occurs, the amount of the allowance shall be the amount
specified by Section 6.06 multiplied by a fraction the numerator of which is the
number of calendar months during such calendar year that begin before the first
anniversary of the Notice Date and the denominator of which is twelve (12).
          “(b) In order to be eligible for reimbursement of any amount specified
by clause (a), above, Executive must submit a request for reimbursement, along
with invoices and receipts documenting the expenses incurred and the amount
paid, to Interpublic on or before the ninetieth (90th) day of the calendar year
next following the calendar year in which the expense is incurred. Subject to
clause (c), below, Interpublic shall pay any amount required by clause (a),
above, within thirty (30) days after Interpublic’s receipt of Executive’s valid
request for reimbursement.
          “(c) If Interpublic determines that Executive is a Specified Employee
as of the Termination Date, no payment required by this Section 7.01(v) shall be
made before the first day of the seventh month following the Termination Date.
If this Section 7.01(v) specifies payment on an earlier date, the payment shall
be made on Interpublic’s first pay date for the seventh month following the
Termination Date.”
9. Special Payment Rules. A new Section 7.05 shall be added to the Agreement, to
provide in its entirety as follows:
     “7.05 Special Payment Rules.
          “(i) ‘Specified Employee’ Rule. This Section 7.05(i) is intended to
comply with the requirement under Section 409A(a)(2)(B)(i) of the Code to delay
certain post-termination payments to Specified Employees for six (6) months
after the Termination Date. In order to avoid an inadvertent violation of

-9-



--------------------------------------------------------------------------------



 



such requirement, the restrictions set forth in this Section 7.05(i) may be more
restrictive than is required under Section 409A(a)(2)(B)(i) of the Code.
However, this Section 7.05(i) shall not be construed to allow payment of any
amount at any time that would cause a violation of Section 409A(a)(2)(B)(i) of
the Code.
          “(a) If (x) Interpublic determines that Executive is a Specified
Employee as of the Termination Date, and (y) the sum of Executive’s Restricted
Severance Payments that are scheduled to be made before the first day of the
seventh month following the Termination Date exceeds Executive’s Severance
Exclusion Amount, then:
               “(1) each payment that Section 7.01(ii) hereof requires to be
made on or before March 15th of the first calendar year that begins after the
Termination Date shall be made at the time prescribed by Section 7.01(ii)
hereof. Interpublic shall determine whether a payment is required to be made on
or before March 15th of the first calendar year that begins after the
Termination Date based on the facts known as of the date Executive first
acquired the right (including a contingent right) to become eligible to receive
such payment;
               “(2) each payment required by Section 7.01(ii) and (iii) hereof,
other than the payments described by subparagraph (1), above, shall be made at
the time prescribed by Section 7.01 hereof until the sum of (x) such payments,
and (y) all Other Severance Payments equals Executive’s Severance Exclusion
Amount; and
               “(3) to the extent that any payment required by Section 7.01(ii)
or (iii) hereof, other than a payment described by subparagraph (1), above,
cannot be made by reason of subparagraph (2), above, such payment shall be made
on the later of:
                    “(A) Interpublic’s first semi-monthly pay date for the
seventh month after the Termination Date (or, if earlier, a date determined by
Interpublic that occurs within the ninety (90) day period immediately following
the date of Executive’s death); or
                    “(B) the date on which such payment would otherwise be due
in accordance with Section 7.01(ii) or (iii) hereof.

-10-



--------------------------------------------------------------------------------



 



               “(b) Interest shall not be added to any payment that is delayed
by reason of the application of this Section 7.05(i).
          “(ii) Change of Control Rule. If Interpublic terminates Executive’s
employment for any reason other than Cause within two years after a “Change of
Control” (as defined in Executive’s Change of Control Agreement with the
Company, dated                                         , as amended from time to
time), any amount payable under Section 7.01(ii) shall be paid in a lump sum.
Except as required by Section 7.05(i), such lump-sum payment shall be made
within thirty (30) days after the Termination Date.”
     10. Reimbursement of Prevailing Party Fees and Costs. Section 9.01 of the
Agreement is hereby clarified and amended by replacing the reference to
“Section 12.01” with “Section 14.01” and by adding the following new sentences
to the end thereof:
“In order to be eligible for a payment or reimbursement pursuant to this
Section 9.01, the party entitled to reimbursement or other payments shall submit
to the other party a written request for payment, with invoices and receipts
documenting the amount to be reimbursed or paid, within thirty (30) days after a
final decision is rendered. Subject to the immediately preceding sentence, all
reimbursements and other payments required by this Section 9.01 shall be made by
March 15th of the calendar year next following the calendar year in which a
final decision is rendered.”
     11. American Jobs Creation Act of 2004. Article XIII of the Agreement is
hereby deleted and replaced by the following:
“ARTICLE XII
“American Jobs Creation Act
     “12.01 This Agreement, as amended hereby, shall be construed, administered,
and interpreted in accordance with (i) before January 1, 2008, a reasonable,
good-faith interpretation of Section 409A of the Code and Section 885 of the
American Jobs Creation Act of 2004 (collectively the “AJCA”) and (ii) after
December 31, 2007, the AJCA. If Interpublic or Executive determines that any
provision of this Agreement, as amended hereby, is or might be inconsistent with
the requirements of the AJCA, the parties shall attempt in good faith to agree
on such amendments to this Agreement as may be necessary or appropriate to avoid
causing Executive to incur adverse tax consequences under Section 409A of the
Code. No provision of this Agreement,

-11-



--------------------------------------------------------------------------------



 



as amended hereby, shall be interpreted or construed to transfer any liability
for failure to comply with Section 409A from Executive or any other individual
to Interpublic.”
     12. Entire Agreement. Article XIII of the Agreement is hereby deleted and
replaced by the following:
“Article XIII
“Entire Agreement
     “13.01 This Agreement, as amended, sets forth the entire understanding
between Interpublic and Executive concerning his employment by Interpublic and
supersedes any and all previous agreements between Executive and Interpublic
concerning such employment and/or any compensation or bonuses. In the event of
any inconsistency between the terms of an amendment to this Agreement and the
terms of this Agreement in effect before such amendment, the terms of the
amendment shall govern. Each party hereto shall pay its own costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation,
and execution of this Agreement and each amendment thereto. Any amendment or
modification to this Agreement shall be set forth in writing and signed by
Executive and an authorized director or officer of Interpublic.”
     13. Applicable Law. Section 14.01 of the Agreement is hereby clarified by
adding at the end thereof the phrase “without regard to any rule or principle
concerning conflicts or choice of law that might otherwise refer construction or
enforcement to the substantive law of another jurisdiction.”
     14. Authority to Determine Payment Date. To the extent that any payment
under the Agreement may be made within a specified number of days on or after
any date or the occurrence of any event, the date of payment shall be determined
by Interpublic in its sole discretion, and not by the Executive, his
beneficiary, or any of his representatives.

-12-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and
Executive have caused this Amendment to the Agreement to be executed.

                  The Interpublic Group of Companies, Inc.       Executive      
BY:
  /s/ Timothy Sompolski
 
Timothy Sompolski       /s/ Philippe Krakowsky
 
Philippe Krakowsky    
 
  Executive Vice President            
 
  Chief Human Resources Officer            
 
               
DATE:
  September 12, 2007   DATE:   September 4, 2007    

-13-